In an action to recover damages for breach of a brokerage agreement, defendant appeals from a judgment of the Supreme Court, Nassau County (Christ, J.), dated May 7,1982, which, upon the trial court’s granting of plaintiff’s motion for judgment during trial as a matter of law (CPLR 4401), is in favor of plaintiff in the principal sum of $3,850. Judgment affirmed, without costs or disbursements. Appellant conceded on oral argument of this appeal that the lease was full and complete upon execution by her, and that there were no blank spaces in the lease which were thereafter filled in. Appellant took the position on argument that although the lease was full and complete, nonetheless she had no knowledge of the pertinent brokerage clause. Under the circumstances, she was chargeable with knowledge of the contents of the instrument which she signed and accordingly she is bound thereby. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.